Opinion issued July 28, 2015




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00462-CV
                           ———————————
  POST OAK LANE TOWNHOME OWNERS ASSOCIATION, Appellant
                                        V.
  THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW
 YORK, AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWABS
  SERIES 2003-BC1 AND WADE RINER, INDIVIDUALLY, Appellees


                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Case No. 2013-00567


                         MEMORANDUM OPINION

      Appellant, Post Oak Lane Townhome Owners Association, has filed a

motion to dismiss its appeal. More than ten days have elapsed since the filing of

the motion, and no party has objected to dismissal. See TEX. R. APP. P. 10.3(a). No
opinion has issued in this appeal. Accordingly, we grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1). We dismiss any other pending motions as

moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Massengale.




                                         2